Citation Nr: 0623851	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-27 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for status post 
hypertensive intracerebral hemorrhage, right hemisphere, with 
residual left spastic hemiparesis and sensory dysfunction 
secondary to a service-connected anxiety neurosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The veteran and his spouse testified at an RO hearing in 
October 2004.  A transcript of that hearing is associated 
with the claims folder.  


FINDING OF FACT

The probative competent medical evidence of record does not 
establish that status post hypertensive intracerebral 
hemorrhage, right hemisphere, with residual left spastic 
hemiparesis and sensory dysfunction is proximately due to or 
the result of a service-connected anxiety neurosis, or that 
there was aggravation of the condition caused by the service 
connected disorder. 


CONCLUSION OF LAW

Entitlement to service connection for status post 
hypertensive intracerebral hemorrhage, right hemisphere with 
residual left spastic hemiparesis and sensory dysfunction 
secondary to service-connected anxiety neurosis is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.310(a) (2005).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In addition, a disability is service 
connected if it is proximately due to or the result of a 
service connected disease or injury.  38 C.F.R. § 3.310(a).  
Secondary service connection may also be established when 
there is aggravation of a veteran's non-service connected 
condition that is proximately due to or the result of a 
service-connected condition.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995); Tobin v. Derwinski, 2 Vet. App. 34, 39 
(1991).  Aggravation generally refers to an increase in 
disability.  Allen, 7 Vet. App. at 445.  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Id. at 448.

Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  A 
claim for secondary service connection also requires medical 
evidence to connect the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998), appeal dismissed, 215 F.3d 1344 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The veteran was first diagnosed with anxiety neurosis during 
a November 1970 VA psychiatric examination.  He had a 
cerebrovascular accident (CVA) in February 2003, which was 
diagnosed as being caused by hypertension.  A November 2003 
VA examiner opined that, based on the veteran's records, the 
veteran had psychiatric history and conditions prior to his 
CVA and specifically stated that the CVA was not secondary to 
his service-connected anxiety neurosis.  The Board 
acknowledges that the November 2003 examiner does not give a 
detailed discussion concerning the bases for his opinion.  
However, considering the comprehensive review of the evidence 
and the associated explanation for the opinions rendered, the 
Board finds the medical opinion from the November 2003 VA 
examiner to be persuasive on the issue secondary service 
connection, with respect to both causation and aggravation.  
See Wray v. Brown, 7 Vet. App. 488 (1995) (Board decision 
denying service connection for the cause of the veteran's 
death from myocardial infarction alleged related to stress 
associated with service-connected orthopedic disability, 
which relied on a medical opinion that included review of the 
veteran's medical records and consideration of evidence that 
appeared to support the appellant's claim, had both a 
plausible basis and an adequate statement of reasons and 
bases for the decision).  

Further, post-service medical records, overall, fully support 
the finding that there is no association between the two 
disorders.  It is important for the veteran to understand 
that not only is there no competent medical evidence that 
supports this claim but there is medical evidence that 
provides evidence against this claim. 

The Board notes that the veteran has expressed a personal 
belief that his service-connected anxiety neurosis in some 
way caused or aggravated his cerebrovascular disorders.  
However, there is no evidence of record showing that he is 
educated and trained in medicine.  Therefore, his lay opinion 
as to the etiology of the cardiovascular disorders or as to 
the severity of those disorders is not competent evidence 
required to establish service connection.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  

The Board also notes that in his July 2005 informal hearing 
presentation, the veteran's representative asks the RO to 
secure an independent medical expert opinion in the event an 
allowance is not forthcoming.  Pursuant to VA law and 
regulation, the Board may secure an independent medical 
expert opinion when, in the Board's judgment, it is warranted 
by the medical complexity or controversy involved in the 
appeal.  38 U.S.C.A. §§ 5109(a), 7109(a); 38 C.F.R. § 
20.901(a).  In this case, the Board is satisfied that the 
medical opinions already of record have adequately addressed 
the questions at issue in this appeal.  There is no medical 
complexity or controversy involved that would warrant 
obtaining an independent medical expert opinion.  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letter dated September 2003, as well 
as information provided in the June 2004 statement of the 
case and March 2005 supplemental statement of the case, the 
RO advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the June 2004 statement of the case 
includes the text of the regulation that implements the 
notice and assistance provisions from the statute.  Although 
the veteran was not informed by the RO to provide all 
relevant evidence in his possession prior to the February 
2004 rating decision in accordance with Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the Board 
emphasizes that the veteran has not made any showing or 
allegation of any defect in the provision of notice that 
resulted in some prejudice toward him.  Accordingly, the 
Board finds that the RO has provided all required notice.  38 
U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b)(1); see Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess, 19 Vet. 
App. at 486.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993) (where the Board addresses a question that has 
not been addressed by the agency of original jurisdiction, 
the Board must consider whether the appellant has been 
prejudiced thereby).  In that regard, as the Board concludes 
above that the preponderance of the evidence is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error. 

With respect to the duty to assist, the RO has obtained the 
veteran's service medical and personnel records as well as 
private medical records, VAMC outpatient treatment records, 
and a VA examination.  The veteran submitted a VA cooperative 
study regarding the psycho-physiological assessment of post-
traumatic stress disorder as well as lay evidence in the form 
of personal statements and testimony at his October 2004 RO 
hearing.  The Board finds no indication or allegation that 
additional pertinent evidence remains outstanding.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), 
the Court stated, in pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the veteran in the development of his claims.  While 
additional attempts to obtain information can always be 
undertaken, in light of the record, the Board finds that such 
an additional attempt, in light of the thorough efforts 
already performed in this case, can not be justified.  
Therefore, the Board is satisfied that the duty to assist has 
been met.  38 U.S.C.A. § 5103A.      


ORDER

Entitlement to service connection for status post 
hypertensive intracerebral hemorrhage, right hemisphere with 
residual left spastic hemiparesis and sensory dysfunction 
secondary to service-connected anxiety neurosis is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


